 

 



 Moody National REIT I, Inc. 10-Q [mnrt-10q_093012.htm]

Moody National Advisor I, LLC

6363 Woodway Drive, Suite 110

Houston, Texas 77057

 



September 28, 2012

 

Moody National Advisor I, LLC

6363 Woodway Drive, Suite 110

Houston, Texas 77057

 

 

Ladies and Gentlemen:

Moody National Advisor I, LLC (the “Advisor”), Moody National Operating
Partnership I, L.P. (the “Operating Partnership”), Moody Realty Company, L.P.
and Moody National REIT I, Inc. (the “REIT”) are parties to that certain Amended
and Restated Advisory Agreement, dated as of August 14, 2009 (as subsequently
amended, the “Advisory Agreement”).  Capitalized terms used herein that are not
otherwise defined have the respective meanings given to them in the Advisory
Agreement.

1.Waiver of Asset Management Fee.

  Pursuant to Section 9(e) of the Advisory Agreement, the Advisor is entitled to
receive an “Asset Management Fee” in an amount equal to one-twelfth of 1.0% of
the aggregate cost (before non-cash reserves and depreciation) of all
investments the REIT owns, including acquisition fees, origination fees,
acquisition origination expenses and any debt attributable to such investments.
The Advisor may elect to waive the payment of the Asset Management Fee in any
month pursuant to a waiver executed by each of the parties to the Advisory
Agreement.  Pursuant to Section 27 of the Advisory Agreement, the Advisor hereby
irrevocably waives the Asset Management Fee due to the Advisor from the REIT for
the months of July 2012, August 2012 and September 2012.

2. Waiver of Reimbursable Expenses.

  Pursuant to Section 10(a) of the Advisory Agreement, the Advisor is entitled
to reimbursement by the REIT for all of the Total Operating Expenses paid or
incurred by the Advisor in connection with the services it provides to the REIT
and the Operating Partnership pursuant to the Advisory Agreement; provided,
however, the REIT shall not reimburse the Advisor at the end of any fiscal
quarter in which Total Operating Expenses for the four consecutive fiscal
quarters then ended exceed the greater of 2% of Average Invested Assets or 25%
of Net Income for such year.  Pursuant to Section 27 of the Advisory Agreement,
the Advisor hereby irrevocably waives all expenses reimbursable to the Advisor
pursuant to the Advisory Agreement for the fiscal quarter ended September 30,
2012 (“Waiver Period”) to the extent such expenses have not been reimbursed to
the Advisor as of the date hereof.   The Advisor further acknowledges that all
expenses incurred directly by the REIT and incurred by the Advisor on the REIT’s
behalf during the Waiver Period shall be paid by the Advisor on behalf of the
REIT.



 
 

 



September 28, 2012

Page 2



3. Continuing Obligation to Reimburse Organization and Offering Expenses.

For the avoidance of doubt, nothing herein shall constitute a waiver of the
obligation of the REIT to reimburse the Advisor and its Affiliates for
Organization and Offering Expenses.

4. Ratification; Effect on Advisory Agreement.

(a) Ratification. The Advisory Agreement, as amended by this letter agreement,
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

 

(b) Effect on the Advisory Agreement. On and after the date hereof, each
reference in the Advisory Agreement to “this Agreement,” “herein,” “hereof,”
“hereunder,” or words of similar import shall mean and be a reference to the
Advisory Agreement as amended hereby.

 

5. Miscellaneous.

 

(a) Governing Law. This letter agreement and the legal relations between the
parties hereto shall be construed and interpreted in accordance with the
internal laws of the State of Maryland.

 

(b) Modification. This letter agreement shall not be changed, modified, or
amended, in whole or in part, except by an instrument in writing signed by the
parties hereto, or their respective successors or assignees.

 

(c) Headings. The titles and headings of the sections and subsections contained
in this letter agreement are for convenience only, and they neither form a part
of this letter agreement nor are they to be used in the construction or
interpretation hereof.

 

(d) Severability. The provisions of this letter agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(e) Counterparts. This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to



 
 

 



September 28, 2012

Page 3



have the same binding legal effect as if it were an original signed version
thereof delivered in person.  No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

 



    Very truly yours,           Moody National Advisor I, LLC           By: /s/
Brett C. Moody     Name: Brett C. Moody      Title: President and Chief
Executive Officer 



 

 



